DETAILED ACTION
The following Office action concerns Patent Application Number 16/954,516.  Claims 1-21 are pending in the application.  Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or species.
The applicant’s amendment filed July 7, 2022 has been entered.
The previous grounds of rejection of claims 1-5 and 21 under 35 USC 102 over Lee et al are withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 21 are rejected under 35 U.S.C. § 102 as being anticipated by Lee et al (WO 2011/055912, included in the applicant’s IDS).  
Lee et al teaches an organic electroluminescent compound having the structure:

    PNG
    media_image1.png
    221
    276
    media_image1.png
    Greyscale

(Ex. 45, p. 8).  The above compound satisfies claimed formula (A), formula (B) and formula (I), with L1 being phenyl, Ra being phenyl, and R1 being hydrogen.  The compound has exactly one group of formula (A).  The electron transporting group is a 1,3,5-triazine group.
Response to Arguments
The previous grounds of rejection of claims 1-5 and 21 under 35 USC 102 over Lee et al are withdrawn in light of the applicant’s amendment.  New grounds of rejection are presented above.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 3, 2022